Plaintiff in error failed to file in this proceeding his brief within the time prescribed by the rules of this court. Nor was any brief filed by him up to the time this cause was reached for submission, or at the present time.
Upon the authority of the following cases, the cause is dismissed: Douglas v. Clayton Town-Site Co., 29 Okla. 9,115 P. 1016; Davis v. Elliott, 25 Okla. 433, 106 P. 838; Walker et al. v. Hannewincle, 24 Okla. 152, 103 P. 585; Horner et al. v. Goltry  Sons, 23 Okla. 905, 101 P. 1111.
All the Justices concur.